Citation Nr: 1225743	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  11-09 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1995 to March 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

On his Form 9, Substantive Appeal, the Veteran requested a Board of Veterans Appeals (BVA) hearing before a Veterans Law Judge.  A Video Travel Board hearing was scheduled for June 8, 2011.  The Veteran failed to appear for that hearing.  A postponement was neither requested nor granted, and the Veteran has not asserted any good cause for missing the hearing, nor has he requested a rescheduling of the hearing.  Under these circumstances, VA considers the hearing request to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

Specifically as to the claim for PTSD, the Board is aware that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App 1   (2009).  Accordingly, given certain clinical findings of record, the Board has recharacterized the claim as one for service connection for an acquired psychiatric disability, to include PTSD. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 

The Veteran essentially contends that he has PTSD as a result of his military service.  Although review of the claims folder reveals service treatment records alluding to depression, suicidal, and homicidal ideations related to a pending legal matter in December 1995, there is no additional follow-up or clarification as to how in depth this psychiatric evaluation was.  The Veteran was discharged three months later, and there is no separation examination report contained in the record.  It is unknown if any referrals were made or followup conducted.  It is also unknown why the Veteran was discharged prior to the end of his contractual obligation.  On remand, the RO/AMC should ensure that all available service records have been obtained, specifically to include any documentation related to any psychiatric issues.  38 U.S.C.A. § 5103A(c) (West 2002).

Furthermore, given the complaints noted in service, the Board finds that the Veteran should be afforded an examination to determine the nature, onset, and etiology of any current acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011) (noting VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

While the case is in remand status, the RO/AMC should again request from the Veteran that he provide stressor information.  If a diagnosis of PTSD is rendered or the examiner attributes a diagnosed psychiatric disorder to an in-service stressor, the RO/AMC should make appropriate efforts to verify the Veteran's purported stressor(s).  Such should include, but is not limited to, a formal determination if it is deemed that the purported stressors are incapable of verification with supporting rationale.

Accordingly, the case is REMANDED for the following actions:

1. Ensure that complete copies of the Veteran's service records have been obtained.  All efforts to obtain any additional evidence must be documented in the claims folder. 

2.  Request that the Veteran identify all pertinent treatment records and provide the necessary assistance in obtaining any identified records.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2)  (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

3.  Send the Veteran a development letter and/or questionnaire for PTSD and advise him of the need for credible supporting evidence for any claimed stressors that are not combat related.  If the information provided by the Veteran regarding stressors is of sufficient detail, attempt to verify the claimed stressors with U.S. Army and Joint Services Records Research Center (JSRRC).  JSRRC should be requested to conduct a search of all of the available and appropriate sources, and provide any pertinent information which might corroborate any of the claimed stressors.  Any information obtained should be associated with the claims file.  If the search efforts produce negative results, the claims file should be so documented.

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disability.  The claims folders must be made available to the examiner for review in conjunction with the examination; the examiner should indicate on the report that it has been reviewed.  Appropriate psychological testing, such as the Miller Forensic Assessment of Symptoms Test, deemed necessary by the examiner should be accomplished.

For any psychiatric disability found, the examiner should specify whether there is a 50 percent probability or greater that it is related to service.  

If PTSD is diagnosed in accordance with DSM-IV, the examiner should indicate the specific stressors that were found to be sufficient to produce PTSD.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382   (2010). 

5.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

6.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



